 

Exhibit 10.1

 

AMYLIN PHARMACEUTICALS, INC.

 

2009 EQUITY INCENTIVE PLAN

 

1.                                      GENERAL.

 

(a)                                  The Plan is intended as the successor to
and continuation of the Amylin Pharmaceuticals, Inc. 2001 Equity Incentive Plan
(the “Prior Plan”).  Following the Effective Date, no additional stock awards
shall be granted under the Prior Plan.  Any shares remaining available for
issuance pursuant to the exercise of options or settlement of stock awards under
the Prior Plan as of the Effective Date (the “Prior Plan’s Available Reserve”)
shall become available for issuance pursuant to Stock Awards granted hereunder. 
From and after the Effective Date, all outstanding stock awards granted under
the Prior Plan and the 1991 Stock Option Plan shall remain subject to the terms
of the Prior Plan and the 1991 Stock Option Plan respectively; provided,
however, any shares subject to outstanding stock options granted under the Prior
Plan or 1991 Stock Option Plan that expire, terminate or otherwise cancel for
any reason prior to exercise (the “Returning Shares”) shall become available for
issuance pursuant to Awards granted hereunder.  All Awards granted on or after
the Effective Date of this Plan shall be subject to the terms of this Plan.

 

(b)                                  Eligible Stock Award Recipients.  The
persons eligible to receive Stock Awards are the Employees, Directors and
Consultants of the Company and its Affiliates.

 

(c)                                  Available Stock Awards.  The purpose of the
Plan is to provide a means by which eligible recipients of Stock Awards may be
given an opportunity to benefit from increases in value of the Common Stock
through the granting of the following Stock Awards:  (i) Incentive Stock
Options, (ii) Nonstatutory Stock Options, and (iii) restricted stock awards.

 

(d)                                  General Purpose.  The Company, by means of
the Plan, seeks to retain the services of the group of persons eligible to
receive Stock Awards, to secure and retain the services of new members of this
group and to provide incentives for such persons to exert maximum efforts for
the success of the Company and its Affiliates.

 

(e)                                  Relationship with the Company’s 2003
Non-Employee Directors’ Stock Option Plan.  All Non-Employee Director Options
granted after the Effective Date shall be deemed to have been issued under and
pursuant to the terms of the Plan and subject to all the terms and conditions of
the Plan except to the extent otherwise provided for in the Non-Employee
Directors’ Plan.  In the event that any of the terms or conditions of the Plan
are inconsistent with or in conflict with any of the terms or conditions of the
Non-Employee Directors’ Plan or the Non-Employee Director Options, the terms and
conditions of the Non-Employee Directors’ Plan or the Non-Employee Director
Options shall control.

 

1

--------------------------------------------------------------------------------


 

2.                                      DEFINITIONS.

 

(a)                                  “Affiliate” means any parent corporation or
subsidiary corporation of the Company, whether now or hereafter existing, as
those terms are defined in Sections 424(e) and (f), respectively, of the Code.

 

(b)                                  “Annual Meeting” means the annual meeting
of the stockholders of the Company.

 

(c)                                  “Board” means the Board of Directors of the
Company.

 

(d)                                  “Cause” means with respect to a Participant
that, in the reasonable determination of the Company, such Participant has
(i) been convicted of or pleaded guilty or nolo contendere to a felony or any
crime involving moral turpitude or dishonesty; (ii) participated in a fraud or
act of dishonesty against the Company; (iii) willfully and materially breached a
Company policy; (iv) intentionally damaged the Company’s property; (v) willfully
and materially breached such Participant’s Proprietary Information and
Inventions Agreement with the Company; (vi) engaged in conduct that, in the
reasonable determination of the Company, demonstrates gross unfitness to serve;
or (vii) repeatedly failed to satisfactorily perform job duties to which
Participant previously agreed in writing.  The conduct described under clauses
(iii), (vi) and (vii) above will only constitute Cause if such conduct is not
cured within 90 days after Participant’s receipt of written notice from the
Company or the Board specifying the particulars of the conduct that may
constitute Cause.

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(f)                                    “Committee” means a committee of one or
more members of the Board appointed by the Board in accordance with
subsection 3(c).

 

(g)                                 “Common Stock” means the common stock of the
Company.

 

(h)                                 “Company” means Amylin
Pharmaceuticals, Inc., a Delaware corporation.

 

(i)                                    “Consultant” means any person, including
an advisor, whether an individual or an entity, (i) engaged by the Company or an
Affiliate to render consulting or advisory services and who is compensated for
such services or (ii) who is a member of the Board of Directors of an Affiliate
and who is compensated for such services.  However, the term “Consultant” shall
not include Directors who are not compensated by the Company for their services
as Directors, and the payment of a director’s fee by the Company for services as
a Director shall not cause a Director to be considered a “Consultant” for
purposes of the Plan.

 

(j)                                    “Continuous Service” means that the
Participant’s service with the Company or an Affiliate, whether as an Employee,
Director or Consultant, is not interrupted or terminated.  A Participant’s
Continuous Service shall not be deemed to have terminated by reason of a change
in the capacity in which such Participant renders service to the Company or an
Affiliate as an Employee, Consultant or Director or a change in the entity for
which such Participant renders such service, provided that there is otherwise no
interruption or termination of such Participant’s Continuous Service.  For
example, a change in status from an Employee of the Company to a

 

2

--------------------------------------------------------------------------------


 

Consultant of an Affiliate or a Director will not constitute an interruption of
Continuous Service.  To the extent permitted by applicable laws, the Board or
the chief executive officer of the Company, in that party’s sole discretion, may
determine whether Continuous Service shall be considered interrupted in the case
of any leave of absence approved by that party, including sick leave, military
leave or any other personal leave.

 

(k)                                “Covered Employee” means the chief executive
officer and the four (4) other highest compensated officers of the Company for
whom total compensation is required to be reported to stockholders under the
Exchange Act, as determined for purposes of Section 162(m) of the Code.

 

(l)                                    “Designated Officer” means an executive
officer of the Company who has been designated by the Company’s Compensation
Committee as having the authority to approve the transfer of an Incentive Stock
Option or the beneficial ownership of an Incentive Stock Option incident to
divorce as provided in subsection 6(d).

 

(m)                              “Director” means a member of the Board of
Directors of the Company.

 

(n)                                 “Disability” means the permanent and total
disability of a person within the meaning of Section 22(e)(3) of the Code.

 

(o)                                  “Effective Date” means the effective date
of this Plan document, which is the date of the annual meeting of stockholders
of the Company held in 2009 provided this Plan is approved by the Company’s
stockholders at such meeting.

 

(p)                                  “Employee” means any person employed by the
Company or an Affiliate.  A person shall not be deemed an Employee by reason of
such person’s service as a Director and/or payments of director’s fees to such
person.

 

(q)                                  “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(r)                                  “Fair Market Value” means, as of any date,
the value of the Common Stock determined as follows:

 

(i)                                    If the Common Stock is listed on any
established stock exchange or traded on any established market, the Fair Market
Value of a share of Common Stock shall be the closing sales price for such stock
as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable.

 

(ii)                                Unless otherwise provided by the Board, if
there is no closing sales price for the Common Stock on the date of
determination, then the Fair Market Value shall be the closing selling price on
the last preceding date for which such quotation exists.

 

(iii)                            In the absence of such markets for the Common
Stock, the Fair Market Value shall be determined by the Board in good faith and
in a manner that complies with Sections 409A and 422 of the Code.

 

3

--------------------------------------------------------------------------------


 

(s)                                  “Incentive Stock Option” means an Option
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

 

(t)                                    “Non-Employee Director” means a Director
who either (i) is not a current employee or Officer of the Company or its parent
or a subsidiary, does not receive compensation (directly or indirectly) from the
Company or its parent or a subsidiary for services rendered as a consultant or
in any capacity other than as a Director (except for an amount as to which
disclosure would not be required under Item 404(a) of Regulation S-K promulgated
pursuant to the Securities Act (“Regulation S-K”)), does not possess an interest
in any other transaction as to which disclosure would be required under Item
404(a) of Regulation S-K and is not engaged in a business relationship as to
which disclosure would be required under Item 404(b) of Regulation S-K; or
(ii) is otherwise considered a “non-employee director” for purposes of
Rule 16b-3.

 

(u)                                 “Non-Employee Director Option” means a
nonstatutory stock option granted pursuant to the Non-Employee Directors’ Plan.

 

(v)                                   “Non-Employee Directors’ Plan” means the
Company’s 2003 Non-Employee Directors’ Stock Option Plan.

 

(w)                                “Nonstatutory Stock Option” means an Option
not intended to qualify as an Incentive Stock Option.

 

(x)                                  “Officer” means a person who is an officer
of the Company within the meaning of Section 16 of the Exchange Act and the
rules and regulations promulgated thereunder.

 

(y)                                  “Option” means an Incentive Stock Option or
a Nonstatutory Stock Option granted pursuant to the Plan or a Non-Employee
Director Option.

 

(z)                                  “Option Agreement” means a written
agreement between the Company and an Optionholder evidencing the terms and
conditions of an individual Option grant.  Each Option Agreement shall be
subject to the terms and conditions of the Plan.

 

(aa)                            “Optionholder” means a person to whom an Option
is granted pursuant to the Plan or, if applicable, such other person who holds
an outstanding Option.

 

(bb)                            “Outside Director” means a Director who either
(i) is not a current employee of the Company or an “affiliated corporation”
(within the meaning of Treasury Regulations promulgated under Section 162(m) of
the Code), is not a former employee of the Company or an “affiliated
corporation” receiving compensation for prior services (other than benefits
under a tax qualified pension plan), was not an officer of the Company or an
“affiliated corporation” at any time and is not currently receiving direct or
indirect remuneration from the Company or an “affiliated corporation” for
services in any capacity other than as a Director or (ii) is otherwise
considered an “outside director” for purposes of Section 162(m) of the Code.

 

(cc)                            “Participant” means a person to whom a Stock
Award is granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Stock Award.

 

4

--------------------------------------------------------------------------------


 

(dd)                            “Plan” means this Amylin Pharmaceuticals, Inc.
2009 Equity Incentive Plan.

 

(ee)                            “Rule 16b-3” means Rule 16b-3 promulgated under
the Exchange Act or any successor to Rule 16b-3, as in effect from time to time.

 

(ff)                                “Securities Act” means the Securities Act of
1933, as amended.

 

(gg)                          “Stock Award” means any right granted under the
Plan, including an Option and a restricted stock award.

 

(hh)                          “Stock Award Agreement” means a written agreement
between the Company and a holder of a Stock Award evidencing the terms and
conditions of an individual Stock Award grant.  Each Stock Award Agreement shall
be subject to the terms and conditions of the Plan.

 

(ii)                                “Ten Percent Stockholder” means a person who
owns (or is deemed to own pursuant to Section 424(d) of the Code) stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or of any of its Affiliates.

 

3.                                      ADMINISTRATION.

 

(a)                                  Administration by Board.  The Board shall
administer the Plan unless and until the Board delegates administration to a
Committee, as provided in subsection 3(c).

 

(b)                                  Powers of Board.  The Board shall have the
power, subject to, and within the limitations of, the express provisions of the
Plan:

 

(i)                                    To determine from time to time which of
the persons eligible under the Plan shall be granted Stock Awards; when and how
each Stock Award shall be granted; what type or combination of types of Stock
Award shall be granted; the provisions of each Stock Award granted (which need
not be identical), including the time or times when a person shall be permitted
to receive Common Stock pursuant to a Stock Award; and the number of shares of
Common Stock with respect to which a Stock Award shall be granted to each such
person.

 

(ii)                                To construe and interpret the Plan and Stock
Awards granted under it, and to establish, amend and revoke rules and
regulations for its administration.  The Board, in the exercise of this power,
may correct any defect, omission or inconsistency in the Plan or in any Stock
Award Agreement, in a manner and to the extent it shall deem necessary or
expedient to make the Plan fully effective.

 

(iii)                            To amend the Plan or a Stock Award as provided
in Section 12.

 

(iv)                               Generally, to exercise such powers and to
perform such acts as the Board deems necessary or expedient to promote the best
interests of the Company which are not in conflict with the provisions of the
Plan.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Delegation to Committee.

 

(i)                                    General.  The Board may delegate
administration of the Plan to a Committee or Committees of one (1) or more
members of the Board, and the term “Committee” shall apply to any person or
persons to whom such authority has been delegated.  If administration is
delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board,
including the power to delegate to a subcommittee any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Board shall thereafter be to the Committee or subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board.  The Board may abolish the
Committee at any time and revest in the Board the administration of the Plan.

 

(ii)                                Committee Composition when Common Stock is
Publicly Traded.  Notwithstanding any contrary provision of subparagraph
3(c)(i) of this Plan, at such time as the Common Stock is publicly traded, in
the discretion of the Board, a Committee may consist solely of two or more
Outside Directors, in accordance with Section 162(m) of the Code, and/or solely
of two or more Non-Employee Directors, in accordance with Rule 16b-3.  Within
the scope of such authority, the Board or the Committee may (1) delegate to a
committee of one or more members of the Board who are not Outside Directors the
authority to grant Stock Awards to eligible persons who are either (a) not then
Covered Employees and are not expected to be Covered Employees at the time of
recognition of income resulting from such Stock Award or (b) not persons with
respect to whom the Company wishes to comply with Section 162(m) of the Code
and/or (2) delegate to a committee of one or more members of the Board who are
not Non-Employee Directors the authority to grant Stock Awards to eligible
persons who are not then subject to Section 16 of the Exchange Act.

 

(d)                                  Effect of Board’s Decision.  All
determinations, interpretations and constructions made by the Board in good
faith shall not be subject to review by any person and shall be final, binding
and conclusive on all persons.

 

4.                                      SHARES SUBJECT TO THE PLAN.

 

(a)                                  Share Reserve.  Subject to Section 11
relating to Capitalization Adjustments, the aggregate number of shares of Common
Stock that may be issued pursuant to Stock Awards from and after the Effective
Date shall not exceed twenty nine million thirty-one thousand two hundred
sixty-seven (29,031,267) shares (the “Share Reserve”), which number is the sum
of (i) the number of shares subject to the Prior Plan’s Available Reserve: three
million eighty thousand four hundred forty-two (3,080,442) shares, (ii) an
additional five million (5,000,000) new shares, plus (iii) an additional number
of shares in an amount not to exceed twenty million nine hundred fifty thousand
eight hundred twenty-five (20,950,825) shares (which number consists of the
Returning Shares, if any, as such shares become available from time to time). 
For clarity, the Share Reserve in this Section is a limitation on the number of
shares of the Common Stock that may be issued pursuant to the Plan and does not
limit the granting of Stock Awards.  Shares may be issued in connection with a
merger or acquisition as permitted by, as applicable, NASDAQ Marketplace
Rule 4350(i)(1)(A)(iii), NYSE Listed Company Manual Section 303A.08, AMEX
Company Guide Section 711 or other applicable stock exchange rules, and such
issuance shall

 

6

--------------------------------------------------------------------------------


 

not reduce the number of shares available for issuance under the Plan.   
Subject to Section 4(b), the number of shares of Common Stock available for
issuance under the Plan shall be reduced by: (i) one (1) share for each share of
Common Stock issued pursuant to an Option under the Plan, and (ii) one and fifty
hundredths (1.50) of a share for each share of Common Stock issued pursuant to a
restricted stock award under the Plan.

 

(b)                                  Reversion of Shares to the Share Reserve. 
If any Stock Award shall for any reason expire or otherwise terminate, in whole
or in part, without having been exercised in full, the shares of Common Stock
not acquired under such Stock Award shall revert to and again become available
for issuance under the Plan.  To the extent there is issued a share of Common
Stock pursuant to a Stock Award that counted as one and fifty hundredths (1.50)
of a share against the number of shares available for issuance under the Plan
pursuant to Section 4(a) and such share of Common Stock again becomes available
for issuance under the Plan pursuant to this Section 4(b), then the number of
shares of Common Stock available for issuance under the Plan shall increase by
one and fifty hundredths (1.50) of a share.

 

(c)                                  Source of Shares.  The shares of Common
Stock subject to the Plan may be unissued shares or reacquired shares, bought on
the market or otherwise.

 

5.                                      ELIGIBILITY.

 

(a)                                  Eligibility for Specific Stock Awards. 
Incentive Stock Options may be granted only to Employees.  Stock Awards other
than Incentive Stock Options may be granted to Employees, Directors and
Consultants.

 

(b)                                  Ten Percent Stockholders.  A Ten Percent
Stockholder shall not be granted an Incentive Stock Option unless the exercise
price of such Option is at least one hundred ten percent (110%) of the Fair
Market Value of the Common Stock at the date of grant and the Option is not
exercisable after the expiration of five (5) years from the date of grant.

 

(c)                                  Section 162(m) Limitation.  Subject to the
provisions of Section 11 relating to adjustments upon changes in the shares of
Common Stock, no Employee shall be eligible to be granted Options covering more
than one million (1,000,000) shares of Common Stock during any calendar year.

 

(d)                                  Consultants.  A Consultant shall not be
eligible for the grant of a Stock Award if, at the time of grant, a Form S-8
Registration Statement under the Securities Act (“Form S-8”) is not available to
register either the offer or the sale of the Company’s securities to such
Consultant because of the nature of the services that the Consultant is
providing to the Company, or because the Consultant is not a natural person, or
as otherwise provided by the rules governing the use of Form S-8, unless the
Company determines both (i) that such grant (A) shall be registered in another
manner under the Securities Act (e.g., on a Form S-3 Registration Statement) or
(B) does not require registration under the Securities Act in order to comply
with the requirements of the Securities Act, if applicable, and (ii) that such
grant complies with the securities laws of all other relevant jurisdictions.

 

7

--------------------------------------------------------------------------------


 

6.                                      OPTION PROVISIONS.

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates will be
issued for shares of Common Stock purchased on exercise of each type of Option. 
The provisions of separate Options need not be identical, but each Option shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:

 

(a)                                  Term.  Subject to the provisions of
subsection 5(b) regarding the maximum term of Incentive Stock Options granted to
Ten Percent Stockholders, no Incentive Stock Option or Nonstatutory Stock Option
shall be exercisable after the expiration of seven (7) years from the date it
was granted.

 

(b)                                  Minimum Exercise Price of an Option. 
Subject to the provisions of subsection 5(b) regarding the minimum exercise
price of Incentive Stock Options granted to Ten Percent Stockholders, the
exercise price of each Incentive Stock Option and Nonstatutory Stock Option
shall be not less than one hundred percent (100%) of the Fair Market Value of
the Common Stock subject to the Option on the date the Option is granted. 
Notwithstanding the foregoing, an Option may be granted with an exercise price
lower than that set forth in the preceding sentence if such Option is granted
pursuant to an assumption or substitution for another option in a manner
satisfying the provisions of Section 424(a) of the Code.(1)

 

(c)                                  Consideration.  The purchase price of
Common Stock acquired pursuant to an Option shall be paid, to the extent
permitted by applicable statutes and regulations, either (i) in cash at the time
the Option is exercised or (ii) at the discretion of the Board at the time of
the grant of the Option (or subsequently in the case of a Nonstatutory Stock
Option) (1) by delivery to the Company of other Common Stock, (2) according to a
deferred payment or other similar arrangement with the Optionholder or (3) in
any other form of legal consideration that may be acceptable to the Board. 
Unless otherwise specifically provided in the Option, the purchase price of
Common Stock acquired pursuant to an Option that is paid by delivery to the
Company of other Common Stock acquired, directly or indirectly from the Company,
shall be paid only by shares of the Common Stock of the Company that have been
held for more than six (6) months (or such longer or shorter period of time
required to avoid a charge to earnings for financial accounting purposes).  At
any time that the Company is incorporated in Delaware, payment of the Common
Stock’s “par value,” as defined in the Delaware General Corporation Law, shall
not be made by deferred payment.

 

--------------------------------------------------------------------------------

(1) Code Section 424(a) applies to the substitution of a new option for an old
option, or an assumption of an old option, by an employer corporation or a
parent or subsidiary of such corporation, by reason of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization, or
liquidation if (1) the excess of the aggregate fair market value of the shares
subject to the option immediately after the substitution or assumption over the
aggregate option price of such shares is not more than the excess of the
aggregate fair market value of all shares subject to the options immediately
before such substitution or assumption over the aggregate option price of such
shares; and (2) the new option or the assumption of the old option does not give
the employee additional benefits which he or she did not have under the old
option.

 

8

--------------------------------------------------------------------------------


 

In the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the market rate of interest necessary to
avoid a charge to earnings for financial accounting purposes.

 

(d)                                  Transferability of an Incentive Stock
Option.  Pursuant to provisions of the Code, an Incentive Stock Option shall not
be transferable except by will or by the laws of descent and distribution and
shall be exercisable during the lifetime of the Optionholder only by the
Optionholder.  Notwithstanding the foregoing, in the event of the Optionholder’s
divorce, upon receipt of proof of such divorce, the Board in its discretion or a
Designated Officer in his or her discretion may, but shall have no obligation
to, amend the terms of an Incentive Stock Option to provide for either (i) the
transfer of the beneficial ownership of all or a portion of the Incentive Stock
Option to the Optionholder’s former spouse, or (ii) the transfer of all or a
portion of the Incentive Stock Option to the Optionholder’s former spouse,
provided that the transferred Option shall be deemed a Nonstatutory Stock Option
to the extent required by applicable law.  In addition to the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.

 

(e)                                  Transferability of a Nonstatutory Stock
Option.  A Nonstatutory Stock Option shall be transferable to the extent
provided in the Option Agreement.  If the Nonstatutory Stock Option does not
provide for transferability, then the Nonstatutory Stock Option shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Optionholder only by the
Optionholder.  Notwithstanding the foregoing, in the event of the Optionholder’s
divorce or legal separation, all or a portion of the Nonstatutory Stock Option
shall be transferable upon receipt of proof of such divorce or legal separation
and in accordance with the terms of such divorce or legal separation.  In
addition to the foregoing, the Optionholder may, by delivering written notice to
the Company, in a form satisfactory to the Company, designate a third party who,
in the event of the death of the Optionholder, shall thereafter be entitled to
exercise the Option.

 

(f)                                    Vesting Generally.  The total number of
shares of Common Stock subject to an Option may, but need not, vest and
therefore become exercisable in periodic installments that may, but need not, be
equal.  The Option may be subject to such other terms and conditions on the time
or times when it may be exercised (which may be based on performance or other
criteria) as the Board may deem appropriate.  The vesting provisions of
individual Options may vary.  The provisions of this subsection 6(f) are subject
to any Option provisions governing the minimum number of shares of Common Stock
as to which an Option may be exercised.

 

(g)                                 Termination of Continuous Service.  Subject
to Section 6(h), in the event an Optionholder’s Continuous Service terminates
(other than upon the Optionholder’s death or Disability), the Optionholder may
exercise his or her Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination) but only within such period
of time as is determined by the Board and specified in the Option Agreement (but
in no event later than the expiration of the maximum term of such Option as set
forth in the Option Agreement).  In the case of an Incentive Stock Option, to
the extent the Board intends that the Option remain an Incentive Stock Option,
such period of time shall not exceed three (3) months from the date of

 

9

--------------------------------------------------------------------------------


 

termination.  If, after termination, the Optionholder does not exercise his or
her Option within the time specified in the Option Agreement, the Option shall
terminate.

 

(h)                                 Termination of Continuous Service due to
Retirement.  Notwithstanding anything to the contrary set forth herein, unless
otherwise provided in the Option Agreement, in the event that an Optionholder’s
Continuous Service terminates without Cause or because of Oprtionholder’s
Disability or death, in any such case at a time when such Optionholder is age 55
or older and has completed at least five (5) years of Continuous Service with
the Company, the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination) for a period of five (5) years from the date of termination (but in
no event later than the expiration of the maximum term of such Option as set
forth in the Option Agreement).

 

(i)                                    Extension of Termination Date.  An
Optionholder’s Option Agreement may also provide that if the exercise of the
Option following the termination of the Optionholder’s Continuous Service (other
than upon the Optionholder’s death or Disability) would be prohibited at any
time solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option shall
terminate on the earlier of (i) the expiration of the term of the Option set
forth in the Option Agreement or (ii) the expiration of a period of three
(3) months after the termination of the Optionholder’s Continuous Service during
which the exercise of the Option would not be in violation of such registration
requirements.

 

(j)                                    Disability of Optionholder.  Subject to
Section 6(h), in the event that an Optionholder’s Continuous Service terminates
as a result of the Optionholder’s Disability, the Optionholder may exercise his
or her Option (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination), but only within such period of time
ending on the earlier of (i) the date twelve (12) months following such
termination (or such longer or shorter period specified in the Option Agreement)
or (ii) the expiration of the term of the Option as set forth in the Option
Agreement.  If, after termination, the Optionholder does not exercise his or her
Option within the time specified herein, the Option shall terminate.

 

(k)                                Death of Optionholder.  Subject to
Section 6(h), in the event (i) an Optionholder’s Continuous Service terminates
as a result of the Optionholder’s death or (ii) the Optionholder dies within the
period (if any) specified in the Option Agreement after the termination of the
Optionholder’s Continuous Service for a reason other than death, then the Option
may be exercised (to the extent the Optionholder was entitled to exercise such
Option as of the date of death) by the Optionholder’s estate, by a person who
acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the Option upon the Optionholder’s death pursuant
to subsection 6(d) or 6(e), but only within the period ending on the earlier of
(1) the date twelve (12) months following the date of death (or such longer or
shorter period specified in the Option Agreement) or (2) the expiration of the
term of such Option as set forth in the Option Agreement.  If, after death, the
Option is not exercised within the time specified herein, the Option shall
terminate.

 

(l)                                    Early Exercise.  The Option may, but need
not, include a provision whereby the Optionholder may elect at any time before
the Optionholder’s Continuous Service terminates to

 

10

--------------------------------------------------------------------------------


 

exercise the Option as to any part or all of the shares of Common Stock subject
to the Option prior to the full vesting of the Option.  Any unvested shares of
Common Stock so purchased may be subject to a repurchase option in favor of the
Company or to any other restriction the Board determines to be appropriate.

 

7.                                      PROVISIONS OF RESTRICTED STOCK AWARDS.

 

Each restricted stock award agreement shall be in such form and shall contain
such terms and conditions as the Board shall deem appropriate.  The terms and
conditions of the restricted stock award agreements may change from time to
time, and the terms and conditions of separate restricted stock award agreements
need not be identical, but each restricted stock award agreement shall include
(through incorporation of provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

 

(a)                                  Consideration.  A restricted stock award
may be granted in consideration for past or future services rendered to the
Company or an Affiliate for its benefit.

 

(b)                                  Vesting.  Shares of Common Stock acquired
under the restricted stock award agreement may, but need not, be subject to a
share reacquisition option in favor of the Company in accordance with a vesting
schedule to be determined by the Board.

 

(c)                                  Termination of Participant’s Continuous
Service.  In the event a Participant’s Continuous Service terminates, the
Company may reacquire any or all of the shares of Common Stock held by the
Participant which have not vested as of the date of termination under the terms
of the restricted stock award agreement.

 

(d)                                  Transferability.  Shares of Common Stock
issued pursuant to the restricted stock award shall be transferable by the
Participant only upon such terms and conditions as are set forth in the
restricted stock award agreement, as the Board shall determine in its
discretion, so long as Common Stock awarded under the restricted stock award
agreement remains subject to the Company’s reacquisition right under the terms
of the restricted stock award agreement.

 

8.                                      COVENANTS OF THE COMPANY.

 

(a)                                  Availability of Shares.  During the terms
of the Stock Awards, the Company shall keep available at all times the number of
shares of Common Stock required to satisfy such Stock Awards.

 

(b)                                  Securities Law Compliance.  The Company
shall seek to obtain from each regulatory commission or agency having
jurisdiction over the Plan such authority as may be required to grant Stock
Awards and to issue and sell shares of Common Stock upon exercise of the Stock
Awards; provided, however, that this undertaking shall not require the Company
to register under the Securities Act the Plan, the Non-Employee Directors’ Plan,
any Stock Award or any Common Stock issued or issuable pursuant to any such
Stock Award.  If, after reasonable efforts, the Company is unable to obtain from
any such regulatory commission or agency the authority which counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company shall be relieved from any liability for failure to

 

11

--------------------------------------------------------------------------------


 

issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained.

 

(c)                                  Cancellation and Re-Grant of Options.  The
Board shall not have the authority to effect, at any time, without stockholder
approval, either (1) the repricing of any outstanding Options under the Plan
and/or (2) the cancellation of any outstanding Options under the Plan and the
grant in substitution therefor of new Options under the Plan covering the same
or different numbers of shares of Common Stock.

 

9.                                      USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

10.                               MISCELLANEOUS.

 

(a)                                  Acceleration of Exercisability and
Vesting.  The Board shall have the power to accelerate the time at which a Stock
Award may first be exercised or the time during which a Stock Award or any part
thereof will vest in accordance with the Plan, notwithstanding the provisions in
the Stock Award stating the time at which it may first be exercised or the time
during which it will vest.

 

(b)                                  Stockholder Rights.  No Participant shall
be deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Common Stock subject to such Stock Award unless and
until such Participant has satisfied all requirements for exercise of the Stock
Award pursuant to its terms.

 

(c)                                  No Employment or other Service Rights. 
Nothing in the Plan or any instrument executed or Stock Award granted pursuant
thereto shall confer upon any Participant any right to continue to serve the
Company or an Affiliate in the capacity in effect at the time the Stock Award
was granted or shall affect the right of the Company or an Affiliate to
terminate (i) the employment of an Employee with or without notice and with or
without cause, (ii) the service of a Consultant pursuant to the terms of such
Consultant’s agreement with the Company or an Affiliate or (iii) the service of
a Director pursuant to the Bylaws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.

 

(d)                                  Incentive Stock Option $100,000
Limitation.  To the extent that the aggregate Fair Market Value (determined at
the time of grant) of Common Stock with respect to which Incentive Stock Options
are exercisable for the first time by any Optionholder during any calendar year
(under all plans of the Company and its Affiliates) exceeds one hundred thousand
dollars ($100,000), the Options or portions thereof which exceed such limit
(according to the order in which they were granted) shall be treated as
Nonstatutory Stock Options.

 

(e)                                  Investment Assurances.  The Company may
require a Participant, as a condition of exercising or acquiring Common Stock
under any Stock Award, (i) to give written assurances satisfactory to the
Company as to the Participant’s knowledge and experience in financial and
business matters and/or to employ a purchaser representative reasonably
satisfactory to the

 

12

--------------------------------------------------------------------------------


 

Company who is knowledgeable and experienced in financial and business matters
and that he or she is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of exercising the Stock Award;
and (ii) to give written assurances satisfactory to the Company stating that the
Participant is acquiring Common Stock subject to the Stock Award for the
Participant’s own account and not with any present intention of selling or
otherwise distributing the Common Stock.  The foregoing requirements, and any
assurances given pursuant to such requirements, shall be inoperative if (1) the
issuance of the shares of Common Stock upon the exercise or acquisition of
Common Stock under the Stock Award has been registered under a then currently
effective registration statement under the Securities Act or (2) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws.  The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.

 

(f)                                    Withholding Obligations.  To the extent
provided by the terms of a Stock Award Agreement, the Participant may satisfy
any federal, state or local tax withholding obligation relating to the exercise
or acquisition of Common Stock under a Stock Award by any of the following means
(in addition to the Company’s right to withhold from any compensation paid to
the Participant by the Company) or by a combination of such means: 
(i) tendering a cash payment; (ii) authorizing the Company to withhold shares of
Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Stock Award, provided, however, that no shares of Common Stock are withheld with
a value exceeding the minimum amount of tax required to be withheld by law; or
(iii) delivering to the Company owned and unencumbered shares of Common Stock.

 

(g)                                 Transferability of Stock Awards for Value or
Consideration.  Notwithstanding anything to the contrary set forth herein,
Participants may not transfer Stock Awards for value or consideration pursuant
to the provisions of subsections 6(d), 6(e) or 7(d) of the Plan without the
prior approval of the Company’s stockholders.

 

11.                               ADJUSTMENTS UPON CHANGES IN STOCK.

 

(a)                                  Capitalization Adjustments.  If any change
is made in the Common Stock subject to the Plan, or subject to any Stock Award,
without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan will be appropriately adjusted in the class(es) and maximum
number of securities subject to the Plan pursuant to subsection 4(a) and the
maximum number of securities subject to Option grants to any Employee pursuant
to subsection 5(c), and the outstanding Stock Awards will be appropriately
adjusted in the class(es) and number of securities and price per share of Common
Stock subject to such outstanding Stock Awards.  The Board shall make such
adjustments, and its determination shall be final, binding and conclusive.  (The
conversion of any convertible securities of the Company shall not be treated as
a transaction “without receipt of consideration” by the Company.)

 

13

--------------------------------------------------------------------------------


 

(b)                                  Dissolution or Liquidation.  In the event
of a dissolution or liquidation of the Company, then all outstanding Stock
Awards shall terminate immediately prior to such event.

 

(c)                                  Asset Sale, Merger, Consolidation or
Reverse Merger.  In the event of (i) a sale, lease or other disposition of all
or substantially all of the assets of the Company, (ii) a merger or
consolidation in which the Company is not the surviving corporation or (iii) a
reverse merger in which the Company is the surviving corporation but the shares
of Common Stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise (individually, a “Corporate Transaction”), then any surviving
corporation or acquiring corporation shall assume any Stock Awards outstanding
under the Plan or shall substitute similar stock awards (including an award to
acquire the same consideration paid to the stockholders in the Corporate
Transaction for those outstanding under the Plan).  In the event any surviving
corporation or acquiring corporation refuses to assume such Stock Awards or to
substitute similar stock awards for those outstanding under the Plan, then with
respect to Stock Awards held by Participants whose Continuous Service has not
terminated, the vesting of such Stock Awards (and, if applicable, the time
during which such Stock Awards may be exercised) shall be accelerated in full,
and the Stock Awards shall terminate if not exercised (if applicable) at or
prior to the Corporate Transaction.  With respect to any other Stock Awards
outstanding under the Plan, such Stock Awards shall terminate if not exercised
(if applicable) prior to the Corporate Transaction.

 

12.                               AMENDMENT OF THE PLAN AND STOCK AWARDS.

 

(a)                                  Amendment of Plan.  The Board at any time,
and from time to time, may amend the Plan.  However, except as provided in
Section 11 relating to adjustments upon changes in Common Stock, no amendment
shall be effective unless approved by the stockholders of the Company to the
extent stockholder approval is necessary to satisfy the requirements of
Section 422 of the Code, Rule 16b-3 or any Nasdaq or securities exchange listing
requirements.

 

(b)                                  Stockholder Approval.  The Board may, in
its sole discretion, submit any other amendment to the Plan for stockholder
approval, including, but not limited to, amendments to the Plan intended to
satisfy the requirements of Section 162(m) of the Code and the regulations
thereunder regarding the exclusion of performance-based compensation from the
limit on corporate deductibility of compensation paid to certain executive
officers.

 

(c)                                  Contemplated Amendments.  It is expressly
contemplated that the Board may amend the Plan in any respect the Board deems
necessary or advisable to provide eligible Employees with the maximum benefits
provided or to be provided under the provisions of the Code and the regulations
promulgated thereunder relating to Incentive Stock Options and/or to bring the
Plan and/or Incentive Stock Options granted under it into compliance therewith.

 

(d)                                  No Impairment of Rights.  Rights under any
Stock Award granted before amendment of the Plan shall not be impaired by any
amendment of the Plan unless (i) the Company requests the consent of the
Participant and (ii) the Participant consents in writing.

 

(e)                                  Amendment of Stock Awards.  Subject to the
restrictions of subsection 8(c), the Board at any time, and from time to time,
may amend the terms of any one or more Stock

 

14

--------------------------------------------------------------------------------


 

Awards; provided, however, that the rights under any Stock Award shall not be
impaired by any such amendment unless (i) the Company requests the consent of
the Participant and (ii) the Participant consents in writing.

 

13.                               TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)                                  Plan Term.  The Board may suspend or
terminate the Plan at any time.  Unless sooner terminated, the Plan shall
terminate on the day before the tenth (10th) anniversary of the date the Plan is
adopted by the Board or approved by the stockholders of the Company, whichever
is earlier.  No Stock Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.

 

(b)                                  No Impairment of Rights.  Suspension or
termination of the Plan shall not impair rights and obligations under any Stock
Award granted while the Plan is in effect except with the written consent of the
Participant.

 

14.                               EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective on the Effective Date.

 

15.                               CHOICE OF LAW.

 

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

15

--------------------------------------------------------------------------------